Citation Nr: 1609995	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  11-16 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973, with one year of prior service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a January 2014 decision, the Board denied entitlement to service connection for bilateral hearing loss and tinnitus and remanded the above claim for further development.  

In a September 2014 decision, the Board again remanded the claim for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals a February 2014 VA examination.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of ischemic heart disease.  

2.  The Veteran's heart condition did not manifest during, or as a result of military service. 


CONCLUSION OF LAW

The criteria for service connection for a heart disability are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Here, the notice requirements were accomplished by a letter sent in March 2010, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, military personnel records, Social Security Administration (SSA) records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations in April 2010 and February 2014.  The Veteran was also afforded an addendum opinion in September 2014.  The Board finds that the September 2014 VA addendum opinion is adequate because it is based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additionally, the Board finds that the RO has substantially complied with the Janaury 2014 and September 2014 remand directives which included affording the Veteran a VA examination and an addendum opinion.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).
The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has a heart disability that is related to his military service, to include herbicide exposure.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).

First, in regards to the Veteran's current diagnosis, the Board acknowledges the November 2010 VA electrocardiogram (ECG) that revealed normal sinus rhythm and a T wave abnormality, "consider inferior ischemia".  However, the Board notes that ischemic heart disease was not diagnosed.  

The Board also acknowledges that the February 2014 VA examiner diagnosed coronary artery disease.  However, the February 2014 VA examiner also stated that the Veteran's current heart condition did not meet the criteria for ischemic heart disease.  Additionally, in a September 2014 addendum opinion, the examiner concluded that specific testing has never shown the Veteran to have true ischemic disease.  The examiner noted that all previous cardiology notes make no specific mention of true ischemic heart disease.  The examiner noted that the Veteran has had some rhythm issues in the past and recently, but further noted that the Veteran's most recent cardiology evaluations, done by seasoned and clinically skilled cardiologists, make no mention of underlying coronary artery disease or ischemic heart disease.  The examiner further explained that upon reviewing all available medical information, the Veteran does not have evidence of true ischemic heart disease.  The examiner explained that the reasoning comes from a review of his recent and past cardiology notations and testing results.  The examiner also concluded that the comments from the February 2014 VA examination were in error.  

Furthermore, while the medical evidence of record shows that the Veteran has been repeatedly treated for chest pain and heart rhythm issues, the Veteran's private and VA medical records, to include testing results, are absent of a diagnosis of ischemic heart disease.  
The Board acknowledges the Veteran's assertions that he has ischemic heart disease.  The Board notes that although lay persons are competent to provide opinions on some medical issue, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis of ischemic heart disease, fall outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether he has a current diagnosis of ischemic heart disease requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that he has a current diagnosis of ischemic heart disease.  

The Board thus finds that the most competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of ischemic heart disease.  

Nonetheless, the Veteran does have a current diagnosis of cardiac dysrhythmia, ventricular ectopy by Holter, as evidenced by the February 2014 VA examination.  

Turning to the Veteran's military service, the Veteran's DD-214 shows that the Veteran served in the Republic of Vietnam from March 1970 to April 1971.  As such, in-service exposure to herbicides is conceded.  See 38 C.F.R. §§ 3.307, 3.309; see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  Therefore, the Veteran's claim turns on whether his currently diagnosed heart condition is related to his military service, to specifically include his in-service herbicide exposure.  

The Board notes that the Veteran's currently diagnosed heart condition is not listed as a disability subject to presumptive service connection under 38 C.F.R. § 3.309(e).  Thus, presumptive service connection is not warranted on the basis of herbicide exposure.  Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this regard, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of a heart condition.  The Veteran's June 1973 report of medical examination shows that the Veteran's heart was noted as normal and a chest x-ray was within normal limits.  On his June 1973 separation report of medical history, the Veteran denied shortness of breath, pain or pressure in the chest, palpitation or pounding heart, and heart trouble.  

The June 2011 SSA report shows that a physician diagnosed the Veteran with a heart problem and concluded that the Veteran's heart problem was likely due to the Agent Orange Exposure in Vietnam.

An August 2014 VA treatment record shows that the Veteran had an episode of tachycardia which the physician noted may be due to hypotension.  

Another August 2014 VA treatment record shows that the Veteran was treated for Tachyarrhythmia with associated hypotension.  The physician noted that the etiology of the Veteran's atrial tachycardia was unclear and could possibly be related to a medication, either anti-viral or psychiatric medications, or a structural disease.  It was also noted that the Veteran's hypotension was fluid sensitive.  

The September 2014 VA examiner noted that concerning the dysrhythmia of recent, the cardiologist stated that the etiology was unknown, possibly related to medication or fluid changes.  The examiner concluded that the Veteran's dysrhythmia was not related to service, and did not appear to be related to any herbicide exposure in service.  The examiner explained that there is no clear documentation in the current medical literature that shows rhythm abnormalities being due to any herbicide exposure that are well documented in reliable medical literature resources. 

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran's currently diagnosed heart condition is any way related to his military service. 

The Board acknowledges the Veteran's assertions that his current heart condition is related to his military service.  Again, although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, determining the etiology of a heart condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed cardiac dysrhythmia, ventricular ectopy by Holter, is related to his military service, to include in-service herbicide exposure, requires medical expertise that the Veteran has not demonstrated.  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed heart condition is in any way related to his military service.  See Kahana, supra: see also Jandreau, supra. 

Instead, the Board finds the September 2014 VA medical opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the September 2014 opinion was provided by a VA staff physician who possesses the necessary education, training, and expertise to provide the requested opinion.  The opinion is also shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  Additionally, the examiner acknowledged the Veteran's lay contentions and the other medical evidence of record in reaching the conclusions.   The Board thus finds that the September 2014 VA medical opinion is dispositive of the nexus question in this case.

The Board acknowledges the June 2011 SSA report that shows the physician concluded that the Veteran's heart problem was likely due to Agent Orange exposure.  However, the Board finds that the conclusions are speculative in nature as the physician failed to provide a specific heart diagnosis and did not provide a rationale to support the conclusion.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

Lastly, the Veteran is not entitled to presumptive service connection or service connection based on continuity of symptomatology because he does not have a current chronic disease as defined by VA regulations.  The Board notes that the Veteran's currently diagnosed cardiac dysrhythmia, ventricular ectopy by holter, is not considered a chronic disease under the statute.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, supra.

Therefore, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a heart disability is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


